Title: To George Washington from James Madison, 28 October 1787
From: Madison, James
To: Washington, George



Dear Sir
New York Octr 28 1787.

The mail of yesterday brought me your favor of the 22d instant. The communications from Richmond give me as much pleasure, as they exceed my expectations. As I find by a letter from a member of the Assembly, however, that Col. Mason had not got down, and it appears that Mr Henry is not at bottom a friend, I am not without fears that their combined influence and management may yet create difficulties. There is one consideration which I think ought to have some weight in the case, over and above the intrinsic inducements to embrace the Constitution, and which I have suggested to some of my correspondents. There is at present a very strong probability that nine States at least will pretty speedily concur in establishing it. What will become of the tardy remainder? They must be either left as outcasts from the Society to shift for themselves, or be compelled to come in, or must come in of themselves when they will be allowed no credit for it. Can either of these situations be as eligible as a prompt and manly determination to support the Union, and share its common fortunes?
My last stated pretty fully the information which had arrived here from different quarters, concerning the proposed Constitution. I recollect nothing that is now to be added farther than that the Assembly of Massachusetts now sitting certainly gives it a friendly reception. I inclose a Boston paper by which it appears that Governour Hancock has ushered it to them in as propitious a manner as could have been required.

Mr P.’s Character is as you observe well marked by the publications which I inclosed. His printing the secret paper at this time could have no motive but the appetite for expected praise: for the subject to which it relates has been dormant a considerable time, and seems likely to remain so.
A foreign gentleman of merit, and who besides this general title, brings me a letter which gives him a particular claim, to my civilities, is very anxious to obtain a sketch of the Potowmac and the route from the highest navigable part of it, to the western waters which are to be connected with the potowmac by the portage; together with a sketch of the works which are going on, and a memorandum of the progress made in them. Knowing of no other channel through which I could enable myself to gratify this gentleman, I am seduced into the liberty of resorting to your kindness; and of requesting that if you have such a draught by you, your amanuensis may be permitted to take a very rough copy of it for me. In making this request I beseech you Sir to understand that I do it with not more confidence in your goodness than with the sincerest desire that it may be disregarded if it cannot be fulfilled with the most perfect conveniency. With sentiments of the most perfect esteem & the most Affecte regard I remain Dear Sir, your Obedt friend & hble servt

Js Madison Jr


The British Packet has arrived but I do not learn that any news comes by her. Her passage has been a tedious one.

